Petition by defendant (Johnson Investment Partnership) for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals denied 1 February 2001. Petition by defendants (Nash Johnson & Sons’ Farms, Inc., House of Raeford Farms, Inc., House of Raeford Farms of Michigan, Inc., E. Marvin Johnson, Robert Cowan Johnson, Mary Anna Johnson Carr Peak, Dennis N. Beasley and Diane Carol Johnson) for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals denied 1 February 2001.